Hart, J., (on rehearing). Counsel for appellee have filed a motion to retax the costs and for final judgment here, and for grounds therefor say that, before the trial in the court below, they served upon appellant’s attorney an offer in writing to allow judgment to be taken against them for the sum of $52.50, and that no acceptance of said offer was filed as required by statute. They claim that inasmuch as the plaintiff failed to obtain judgment for that amount, that it should pay the costs as prescribed in section 6277 of Kirby’s Digest. This section has no application to the present case. Appellant failed to obtain judgment in the court below for any sum because the court erred in the admission of certain evidence offered by appellee and to secure a reversal of that judgment it was necessary for appellant to prosecute an appeal to this court. Our statute provides that if the judgment be reversed the appellant shall recover his costs. On appeals from judgments at law it is obligatory upon this court to follow the statute. American Soda Fountain Co. v. Battle, 85 Ark. 213, and Price v. Madison County Bank, 90 Ark. 195. It is true as contended by counsel for appellee that the measure of damages on the retrial of the case will be as laid down in Kirchman v. Tuffli Bros. Pig Iron & Coke Co., 92 Ark. 111. If on the retrial of the case in the circuit court appellee keeps the offer under the statute good and appellant should fail to obtain judgment for more than the amount tendered, then section 6277 of Kirby’s Digest will apply, and appellants would be taxed with the costs from the time of the offer. It follows that the motion must be denied.